Exhibit 10.3
ESCROW AGREEMENT
 
This Agreement is made as of the 1st day of August, 2007, by and among Frank
Mauger, James Jordan and Todd Kahl, each a shareholder (the “Shareholders”) of
Major Electric, Inc., a corporation organized and existing under the laws of the
State of Washington, with its principal offices located at 18538 142nd Avenue
NE, Woodinville, Washington 98072 ("MEI"), WPCS International Incorporated, a
corporation organized and existing under the laws of the State of Delaware, with
its principal offices at One East Uwchlan Avenue, Suite 301, Exton, Pennsylvania
19341  ("WPCS"), and Sichenzia Ross Friedman Ference LLP, a New York limited
liability partnership having offices at 61 Broadway, New York, New York 10006
(the "Escrow Agent").
 
RECITALS
 
 
The Shareholders, MEI and WPCS are parties to that certain Stock Purchase
Agreement, dated as of August 1, 2007 (the "Purchase Agreement").  WPCS and the
Shareholders wish to provide for the escrow of certain monies pursuant to the
Purchase Agreement, and desire that the Escrow Agent hold such monies in
connection therewith pursuant to the provisions of this Agreement, and the
Escrow Agent is willing to hold such cash pursuant to the provisions of this
Agreement.  All capitalized terms contained herein and not otherwise defined
shall have the meaning ascribed to them in the Purchase Agreement.  In
consideration of the premises and mutual covenants, agreements, representations
and warranties contained herein, the parties hereby agree as follows:
 
1.           WPCS and Shareholders hereby appoint the Escrow Agent to hold
$300,000 in cash (the "Escrowed Funds"), in a trust account, and the Escrow
Agent accepts such appointment, subject to the terms and conditions
hereof.  WPCS has, prior to the execution of this Escrow Agreement, delivered by
way of wire transfer to the Escrow Agent the Escrowed Funds and hereby
irrevocably instructs the Escrow Agent to deal with the Escrowed Funds on and
subject to the terms hereof.  In executing this Escrow Agreement the Escrow
Agent acknowledges receipt of the Escrowed Funds and the instructions contained
herein.
 
 
 
 

--------------------------------------------------------------------------------

 
         2.                (a)           The Escrow Agent shall retain the
Escrowed Funds until the NTAV of the Company as of the Closing Date shall be
determined.
 
(b)           In the event the NTAV as of the Closing Date shall be less than
$1,900,000, the Cash Purchase Price shall be reduced by the amount of the
shortfall and such amount shall be delivered to WPCS by the Escrow Agent from
the Escrowed Funds.  In the event the NTAV as of the Closing Date shall be
greater than $1,900,000, the Closing Payment shall be increased by the amount of
the excess and such amount shall be delivered by WPCS to the Shareholders, pro
rata, based upon their ownership of Shares.  The NTAV shall be determined in
accordance with the terms and conditions of Section 2.3(a) of the Purchase
Agreement.  The Escrow Agent shall only deliver the Escrowed Funds upon (i)
written notification signed by each of the Shareholders and WPCS of final
determination of the NTAV or (ii) delivery to the Escrow Agent of a final
written determination of NTAV by the Independent Accounting Firm.
 
(c)           The balance of any amount remaining after the delivery of payments
required pursuant to section 2(b) above (the “Escrow Payment”) shall be
delivered to the Shareholders, pro rata, based upon their ownership of Shares,
within three (3) business days of the date of the escrow payments required by
section 2(b) above.
 
3.           The Escrow Agent shall, from time to time, deliver all or some of
the Escrowed Funds to WPCS or the Shareholders in accordance with such written
instructions, jointly executed by WPCS and the Shareholders, as the Escrow Agent
may receive.
 
4.           The Escrow Agent shall not be under any duty to give the Escrowed
Funds any greater degree of care than it gives its own similar property, and it
shall have no liability hereunder, except for the willful breach or gross
negligence of its duties hereunder.
 
5.           The Escrow Agent shall have no duties or responsibilities except
those expressly set forth herein, and no implied duties or obligations should be
read into this Escrow Agreement against the Escrow Agent.  The Escrow Agent need
not refer to, and will not be bound by, the provisions of any other agreement,
except for definitions of terms contained in the Purchase Agreement.
 
 
2

--------------------------------------------------------------------------------

 
6.           The Escrow Agent may consult with counsel and shall be fully
protected with respect to any action taken or omitted by it in good faith on
advice of counsel.
 
7.           The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectibility of any security or other document or
instrument held by or delivered to it.
 
8.           The Escrow Agent will receive no compensation for its services
hereunder.
 
   9.            In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder, or shall receive instructions from WPCS and the
Shareholders or both of them, with respect to the Escrowed Funds, which, in its
opinion, are in conflict with any of the provisions hereof (i) it shall be
entitled to refrain from taking any action, and in doing so shall not become
liable in any way or to any person for its failure or refusal to comply with
such conflicting demands, and it shall be entitled to continue so to refrain
from acting and so refuse to act until it shall be directed otherwise, in
writing, jointly by WPCS and the Shareholders or until it shall receive a final
determination of a court of law, arbitration panel, or similar adjudicative
body, or (ii) it may commence an interpleader action in any court of competent
jurisdiction to seek an adjudication of the rights of WPCS and the Shareholders.
 
10.             The Escrow Agent may act in reliance upon any notice,
instruction, certificate, statement, request, consent, confirmation, agreement
or other instrument which it believes to be genuine and to have been signed by a
proper person or persons, and may assume that any of the officers of WPCS or the
Shareholders purporting to act on behalf of WPCS or the Shareholders in giving
any such notice or other instrument in connection with the provisions hereof has
been duly authorized to do so.
 
 
3

--------------------------------------------------------------------------------

 
11.1             In the event that the Escrow Agent retains counsel or otherwise
incurs any legal fees by virtue of any provision of this Escrow Agreement, the
reasonable fees and disbursements of such counsel and any other liability, loss
or expense which the Escrow Agent may thereafter suffer or incur in connection
with this Escrow Agreement or the performance or attempted performance in good
faith of its duties hereunder shall be paid (or reimbursed to it) by WPCS.  In
the event that the Escrow Agent shall become a party to any litigation in
connection with its functions as Escrow Agent pursuant to this Escrow Agreement,
whether such litigation shall be brought by or against it, the reasonable fees
and disbursements of counsel to the Escrow Agent including the amounts
attributable to services rendered by members or associates of Escrow Agent at
the then prevailing hourly rate charged by them and disbursements incurred by
them, together with any other liability, loss or expense which it may suffer or
incur in connection therewith, shall be paid (or reimbursed to it) by WPCS,
unless such loss, liability or expense is due to the willful breach or gross
negligence by the Escrow Agent of its duties hereunder.
 
11.2  WPCS hereby unconditionally agrees to indemnify the Escrow Agent and hold
it harmless from and against any and all taxes (including federal, state and
local taxes of any kind and other governmental charges), expenses, damages,
actions, suits or other charges incurred by or brought or assessed against it
for (i) anything done or omitted by it in the performance of its duties
hereunder, or (ii) on account of acting in its capacity as an Escrow Agent or
stakeholder hereunder, except as a result of its willful breach or gross
negligence of its duties under this Escrow Agreement.
 
11.3              All expenses incurred by the Escrow Agent in connection with
the performance of its duties hereunder shall be paid (or reimbursed to it) by
WPCS.
 
 
4

--------------------------------------------------------------------------------

 
11.4 The agreements contained in this section 11 shall survive any termination
of the duties of the Escrow Agent hereunder.
 
12.             The terms and provisions of this Escrow Agreement may not be
waived, discharged or terminated orally, but only by an instrument in writing
signed by the person or persons against whom enforcement of the discharge,
waiver or termination is sought.
 
13.             The Escrow Agent shall not be bound by any modification of the
provisions of this Escrow Agreement, unless such modification is in writing and
signed by WPCS and the Shareholders, and, with respect to any modification in
Escrow Agent's duties or its rights of indemnification hereunder, it shall have
given their prior written consent thereto.
 
14.             WPCS and the Shareholders shall, from time to time, execute such
documents and perform such acts as the Escrow Agent may reasonably request and
as may be necessary to enable the Escrow Agent to perform its duties hereunder
or effectuate the transactions contemplated by this Escrow Agreement.
 
15.             WPCS and the Shareholders hereby acknowledge that the acts of
the Escrow Agent are purely ministerial and do not represent a conflict of
interest for the Escrow Agent to act, or continue to act, as counsel for any
party to this Agreement with respect to any litigation or other matters arising
out of this Agreement or otherwise.
 
16.             The Escrow Agent may resign at any time upon ten (10) days'
written notice to WPCS and the Shareholders.  In the event of the Escrow Agent's
resignation, its only duty thereafter shall be to hold and dispose of the
Escrowed Funds in accordance with the provisions of this Agreement until a
successor Escrow Agent shall be appointed and written notice of the name and
address of such successor Escrow Agent shall be given to the resigning Escrow
Agent by the other parties hereto, whereupon the resigning Escrow Agent's only
duty shall be to deliver the Escrowed Funds to the successor Escrow Agent.
 
 
5

--------------------------------------------------------------------------------

 
17.             The rights created by this Agreement shall inure to the benefit
of, and the obligations created hereby shall be binding upon, the heirs,
successors, assigns and personal representatives of the Escrow Agent, WPCS and
the Shareholders.
 
18.              Each notice, demand, request, approval or communication
("Notice") which is or may be required to be given by any party to any other
party in connection with this Agreement and the transactions contemplated
hereby, shall be in writing, and given by personal delivery, certified mail,
return receipt requested, prepaid, or by overnight express mail delivery and
properly addressed to the party to be served at such address as set forth above.
 
Notices shall be effective on the date delivered personally, the next day if
delivered by overnight express mail or three days after the date mailed by
certified mail.
 
19.             This Escrow Agreement shall be governed by, and its provisions
construed in accordance with the laws of the State of New York.






[Intentionally blank]
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
duly executed as of the day and year first above written.
 
 

 
WPCS INTERNATIONAL INCORPORATED
         
By:
/s/ ANDREW HIDALGO      
Andrew Hidalgo
Chief Executive Officer
               


  MAJOR ELECTRIC, INC.          
 
 
/s/ FRANK MAUGER       Frank Mauger,       President      
 
 
 

  SHAREHOLDERS          
 
 
/s/ FRANK MAUGER       Frank Mauger                  

           
 
 
/s/ JAMES JORDAN       James Jordan                  

             
 
/s/ TODD KAHL       Todd Kahl                  




 
ESCROW AGENT:
SICHENZIA ROSS FRIEDMAN FERENCE LLP


/s/ THOMAS A. ROSE

--------------------------------------------------------------------------------

Thomas A. Rose,
 Partner